DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9-10, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (U.S. Pub. 2021/0295571 A1), and in view of Border (U.S. Pub. 2017/0249862 A1).
Regarding claim 1, Sun et al teaches a method (Figs. 1A, 1B) comprising: 
               receiving an input image with first lighting properties comprising an object with second lighting properties (paragraphs [0061]-[0062], [0080], “As shown, the end-to-end relighting process involves receiving the image 14 including a foreground object and a background (step 102). In particular, the segmentation block 12 receives the image 14 to generate the segmentation mask 16 of the image 14. In the illustrated example, the image 14 includes a human object and a background.” “The synthetic data can include several human figures in different poses under different real-world illuminations.”); 
               processing the input image using a convolutional neural network to generate an output image with the first lighting properties, the output image comprising the object with third lighting properties, wherein the convolutional neural network is trained to generate the third lighting properties by modifying the second lighting properties to be consistent with lighting conditions indicated by the first lighting properties (paragraphs [0062]-[0064], [0071], [0077]-[0078], “In the illustrated example, the segmentation process is composed of a multi-branch convolutional neural network that combines feature maps and refines them to predict an output.” “The feature space (e.g., feature map 308) output by the encoder 18 is concatenated with the precomputed coefficients 24-1 and 24-2 of a target illumination, and input to the albedo decoder 20 and the light transport decoder 26 to predict an albedo map 22 and a light transport matrix 28, respectively (step 108).” “The light transport matrix 28 and the predicted illumination coefficients are multiplied to obtain the shading map 34 of the image 14, which can be forwarded through a refinement block 32-1 that will sharpen the details of the shading (step 112).” “The relight image 36 of the image 14 is then produced based on the albedo map 22 and the shading map 34.”); and
              causing the modified output image to be stored (paragraph [0078], “The relight image 36 of the image 14 is then produced based on the albedo map 22 and the shading map 34.” Storing the image is inherent.).
Sun et al does not explicitly teach modifying the second lighting properties of the object to lighten areas that are above a first threshold of brightness and darken areas that are below a second threshold of brightness to generate the object with modified second lighting properties; blending the third lighting properties with the modified second lighting properties to generate a modified output image comprising the object with fourth lighting properties.
Border, in the same field of endeavor, teaches modifying the second lighting properties of the object to lighten areas that are above a first threshold of brightness and darken areas that are below a second threshold of brightness to generate the object with modified second lighting properties; blending the third lighting properties with the modified second lighting properties to generate a modified output image comprising the object with fourth lighting properties (paragraph [0154], “Where contrast can be enhanced by increasing the luma (where luma is defined as the brightness of the pixel) of portions of the enhanced image where the luma is above a threshold and decreasing the luma of portions of the enhanced image where luma is below the threshold. Where luma can be increased or decreased for example by applying a factor (e.g. a % increase or % decrease) to the code values associated with the pixel. In this way, dark areas of the enhanced image may be made to be darker and bright areas of the enhanced image may be made to be brighter. Color saturation can also be enhanced in the enhanced image by increasing the red, green and blue digital code values associated with pixels in the enhanced image. Color contrast can be enhanced in the enhanced image by increasing the red, green and/or blue digital code values associated with pixels that have code values above a threshold.” Note: The lighting properties in the regions subject to enhancement is considered as the second lighting properties; the lighting properties in the regions not subject to enhancement is considered as the third lighting properties. The resulted overall lighting properties of the object in the image is considered as the fourth lighting properties.). Such a modification may enhance the contrast of the object in the image. As Border is combined with Sun et al, i.e., adding the contrast enhancement step, one would obtain the claimed features. Since the hardware components of Sun et al and Border are compatible, the modification/combination may be implemented by adding/modifying the relevant software components. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Sun et al and Border to obtain the claimed features.
Regarding claim 2, the combination of Sun et al and Border would suggest the method of claim 1 wherein the third lighting properties are the first lighting properties (Sun et al: the case wherein relighting does not change the lighting properties.).
Regarding claim 9, the combination of Sun et al and Border would suggest the method of claim 1 wherein the convolutional neural network is trained to modify the second lighting properties of the object to match lighting properties generated by the lighting conditions (Sun et al: paragraphs [0071], [0078], predicting an albedo 22. “The relight image 36 of the image 14 is then produced based on the albedo map 22 and the shading map 34.”).
Regarding claim 10, the combination of Sun et al and Border would suggest the method of claim 1 wherein the output image includes a portion other than the object modified in accordance with the first lighting properties to accommodate the placement of the object (Sun et al: Fig. 1 Relight image 36, human with background).
Regarding claim 15, the combination of Sun et al and Border would suggest the method of claim 1, wherein before the processing the input image operation the method further comprises: causing relighting options to be displayed on a screen; and wherein processing the input image is performed in response to receiving a selection of an option of the options to relight the input image (Sun et al: paragraph [0089], “The editing platform 1102 may be responsible for performing the end-to-end relighting of an image. For example, an individual may access the editing platform 1102 and then select, via an interface of the editing platform 1102, images from a memory for relighting.”).
Regarding claim 16, the combination of Sun et al and Border would suggest the method of claim 1, wherein before the processing the input image operation the method further comprises: causing relighting options to be displayed on a screen; and wherein processing the input image is performed in response to receiving a selection of an option of the options to neutralize the input image (Sun et al: paragraph [0089], “The editing platform 1102 may be responsible for performing the end-to-end relighting of an image. For example, an individual may access the editing platform 1102 and then select, via an interface of the editing platform 1102, images from a memory for relighting.” paragraph [0020], “For example, relighting may be desired when replacing a background image, for illumination beautification, or to place human subjects in a new virtual environment.” Note: To neutralize the input image is interpreted as to perform any of replacing a background image, for illumination beautification, or to place human subjects in a new virtual environment.).
Claim 19 recites a system comprising: one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations as in claim 1. The combination of Sun et al and Border would suggest a system comprising: one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations as in claim 1 (Sun et al: Fig. 12, processor 1202, memory 1206, storage medium 1226, Instructions 1204, 1208, 1228. Also see rejection of claim 1 above.).
Claim 20 recites a non-transitory computer-readable storage medium including instructions that, when processed by a computer, configure the computer to perform operations as in claim 1. The combination of Sun et al and Border would suggest a non-transitory computer-readable storage medium including instructions that, when processed by a computer, configure the computer to perform operations as in claim 1 (Sun et al: Fig. 12, memory 1206, storage medium 1226, Instructions 1204, 1208, 1228, processor 1202. Also see rejection of claim 1 above.).
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al, and in view of Border, as applied to claim 1 above, and further in view of Sunkavalli et al (US 20190340810 A1, already of record).
Regarding claim 3, the combination of Sun et al, and Border remains as applied to claim 1 above. However, the combination does not explicitly show wherein modifying the second lighting properties to be consistent with lighting conditions indicated by the first lighting properties further comprises: modifying the second lighting properties to indicate a same number of light sources as indicated by the first lighting properties.
Sunkavalli et al, also in the same field of endeavor, teaches configurating number of light sources (Paragraph [0100], “In this manner, the image relighting system can generate a digital image of an object having any light configuration with any number of light sources having any number of light directions.”). It may select any number of light sources, including same number of light sources as indicated by the first lighting properties. As Sunkavalli et al is combined with Sun et al, modifying the second lighting properties to indicate a same number of light sources as indicated by the first lighting properties would have been obvious. The modification/combination may be implemented by adding/modifying the relevant software components. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Sun et al, Border, and Sunkavalli et al, wherein modifying the second lighting properties to be consistent with lighting conditions indicated by the first lighting properties further comprises: modifying the second lighting properties to indicate a same number of light sources as indicated by the first lighting properties.
Regarding claim 17, the combination of Sun et al, Border, and Sunkavalli et al would suggest the method of claim 1 further comprising: causing a user interface to be displayed that enables a user to select a number of light sources, an intensity of each light source, and a direction of each light source (Sun et al: Fig. 11; Sunkavalli et al: Fig. 9, and paragraph [0105], image editing system. Sunkavalli et al : Paragraphs [0098], [0100], “For example, the light configuration generator 806 multiplies each target digital image according to the intensity of light provided by the corresponding target lighting direction (e.g., if the first target digital image 802 provides a target lighting direction with 100 units of light intensity, the light configuration generator 806 multiplies the first target digital image 802 by 100).” “In this manner, the image relighting system can generate a digital image of an object having any light configuration with any number of light sources having any number of light directions. Indeed, with five or fewer input digital images, the image relighting system can generate target digital images, each portraying an object illuminated from a different lighting direction. The image relighting system can then combine the target digital images to generate a modified digital image portraying the object illuminated from all of the lighting directions shown in the target digital images.”). The rationale of the combination for claim 3 above is incorporated herein.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al, and in view of Border, as applied to claim 1 above, and further in view of De Haan (U.S. Pub. 2012/0154636 A1). 
Regarding claim 11, the combination of Sun et al, and Border remains as applied to claim 1 above. Sun et al also discloses wherein the output image comprises a mask with a face having the third lighting properties (paragraph [0063], “The image 14 undergoes a segmentation process to automatically segment the foreground object (e.g., human object) relative to the background to thereby produce a segmented mask for the masked image (step 104).”). However, the combination does not explicitly show  wherein the third lighting properties are uniform smooth white light.
De Haan, also in the same field of endeavor, teaches using uniform smooth white light (paragraph [0064], “In the embodiment of FIG. 3 of the invention the projector is used to generate a reference illumination, for instance a uniform white light illumination.”). As De Haan is combined with Sun et al, i.e., using uniform smooth white light for the third lighting properties, one would obtain the claimed features. The modification/combination may be implemented by adding/modifying the relevant software components. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Sun et al, Border, and De Haan, wherein the third lighting properties are uniform smooth white light and wherein the output image comprises a mask with a face having the third lighting properties.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al, and in view of Border, as applied to claim 1 above, and further in view of Sunkavalli et al (U.S. Pub. 2021/0065440 A1, hereinafter as “Sunkavalli-440”).
Regarding claim 12, the combination of Sun et al, and Border remains as applied to claim 1 above. However, the combination does not explicitly show wherein the first lighting properties, the second lighting properties, and the third lighting properties each comprise a hue value, a saturation value, and a brightness value for each of a plurality of pixels.
Sunkavalli-440, also in the same field of endeavor, teaches using a hue value, a saturation value, and a brightness value for each of a plurality of pixels as lighting properties (paragraph [0134], “The light-source-color controls 544 include controls for various color metrics. For example, the light-source-color controls 544 include a control for a red code, a green code, and a blue code and (additionally or alternatively) a hue metric, a saturation metric, and a color-value metric. Based on detecting a user interaction with one of the light-source-size controls 540, the computing device 500 adjusts values from 3D-source-specific-color parameters to alter a lighting color of a predicted lighting source illuminating the parameter-based-rendering 528 in terms of a red code, a green code, a blue code, a hue metric, a saturation metric, or a color-value metric.”). Hue-saturation-brightness color space is equivalent to RGB color space. As Sunkavalli-440 is combined with Sun et al, one would obtain the claimed features. The modification/combination may be implemented by adding/modifying the relevant software components. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Sun et al, Border, and Sunkavalli-440, wherein the first lighting properties, the second lighting properties, and the third lighting properties each comprise a hue value, a saturation value, and a brightness value for each of a plurality of pixels.
Regarding claim 13, the combination of Sun et al, Border, and Sunkavalli-440 would suggest the method of claim 12 wherein the first lighting properties, the second lighting properties, and the third lighting properties each comprise multiple channels, each channel comprising the hue value, the saturation value, and the brightness value for each of a plurality of pixels (see H, S, V channels in Fig. 5D in Sunkavalli-440).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al, and in view of Border, as applied to claim 1 above, and further in view of Sunkavalli et al (U.S. 10,607,329 B2, hereinafter as “Sunkavalli-329”).
Regarding claim 14, the combination of Sun et al, and Border remains as applied to claim 1 above. However, the combination does not explicitly show wherein the convolutional neural network is a generative adversarial network.
Sunkavalli-329, also in the same field of endeavor, teaches wherein the convolutional neural network is a generative adversarial network (column 20, lines 39-49, “In some aspects, method 900 further includes training the neural network system to hallucinate texture from a training recovery light mask and a corresponding training low-frequency RGB image. Hallucinating texture may be performed using a generative adversarial network that includes a convolutional neural network.”). A generative adversarial network is commonly used in a neural network system. As Sunkavalli-329 is combined with Sun et al, one would obtain the claimed features. The modification/combination may be implemented by adding/modifying the relevant software components. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Sun et al, Border, and Sunkavalli-329, wherein the convolutional neural network is a generative adversarial network.
Allowable Subject Matter
Claims 4-8, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 4, 8, and 18, the prior art references of Sun et al, and  Border, as well as other documents of record, disclose various limitations of the claims, including their parent claims. However, the prior art failed to disclose all limitations of the claims, and to show the obviousness of the claims as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention. Claims 5-7 are dependent claims of claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613